Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 9,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2022/0238071 A1)(“Chen”) in view of Li et al (US 11, 163,205 B1)(“Li”) and of Lee et al (US 2018/0095584 A1)(“Lee”).
Chen discloses a display, as Chen discloses a display apparatus (para. 0010 and para. 0049 and Fig. 1) including
A substrate including a main display area and a component area, the component area which is a display apparatus 20 including an auxiliary display area which is a second display area  and a transmission area, as Chen discloses the transmittance of the second region 240 is greater than that of the first (para. 0049), the second area being a camera opening, as Chen discloses providing a camera for the camera opening (para. 0049),
main display elements in the main display area, the main display area being area 220 (para. 0049 and Fig. 1)
Auxiliary display elements in the component area, the area being the second area 240 as stated above (para. 0049 and Fig. 1)
and 
An optical functional layer on the thin film encapsulation and including a polarization layer , the polarization layer includes a first portion in the transmission area and a second portion in the main display area and the auxiliary display area, as Chen discloses polarizer 297 on the planarization layer 296 (para. 01290131 and Fig. 22).
               Chen is silent with respect to a thin film encapsulation layer on the main display elements and the auxiliary display elements.
                 Li, in the same field of endeavor of display module (Abstract) which includes a main display area AA for a display which may be an OLED (col. 11, lines 1-3) and Li also discloses  an auxiliary display area CC (Fig. 4 and col. 4, lines 53-64) and a polarizer (col. 11, lines 4-20), and Li also  discloses an encapsulation to prevent damage from moisture (col. 11, lines 35-57), 
                 Lee, in the same field of endeavor of organic light emitting display (Abstract) with encapsulation layers (para. 0034) which are formed by stacking inorganic and organic layers (para. 0034), discloses that the stacked encapsulation prevents permeation of exterior moisture and oxygen (para. 0033), for example the layers inorganic layer 142 and organic layer organic layer 144 (para. 0034-0036 and Fig. 3).
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement and materials of the encapsulation layers as disclosed by Lee with the device disclosed by Chen in order to protect the main display and the auxiliary display areas as disclosed by Li in both the main display and the auxiliary display areas.

Claim(s) 2-8 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2022/0238071 A1)(“Chen”) in view of Li et al (US 11, 163,205 B1)(“Li”) and of Lee et al (US 2018/0095584 A1)(“Lee”) as applied to claim 1 above, and further in view of Lee et al (US 2016/0299272 A1)(“Lee ‘272”).
Chen in view of Li and of Lee discloses the limitations of claim 1 as stated above.  Chen in view of Li and of Lee is silent with respect to the first portion being bleached and the second being unbleached.
Lee ‘272, in the same field of endeavor of polarizer for an OLED (Abstract and para. 0095), discloses bleaching a local area of a polarizer (para. 0008) in order to remove polarization from a desired area without forming a hole (para. 0009), by bleaching portions of the polarizer and then contacting the area with acid treatment (para. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the treatment disclosed by Lee ‘272 with the device and method  disclosed by Chen in view of Li and of Lee in order to obtain the benefit of removing  desired areas of a polarizer function without forming a hole as stated by Lee ‘272. 
Re claim 3: Lee ‘272 discloses iodine  and the content in the first portion is less than that of the second portion (para. 0005), and the content in the portion of the polarizer which is desired to have lower transmittance can be chosen to have more iodine, and the portion which is desired to have higher transmittance can be chosen to have a lower amount of iodine (para. 0004-0005), the transmittance of the camera opening would correspond to the area of greater transmittance than areas which are not part of the display region nor of the camera opening area.
Re claim 4:  Lee ‘272 discloses boron (para 0038) as a crosslinking agent (para. 0038), which is a disclosure of a result-effective ingredient, and therefore it is within the ordinary skill in the art to optimize the relative amounts by optimization techniques known to one of ordinary skill in the art (MPEP 2144.05(II)).
Re claim 5:  Lee ‘272 discloses transmittance in the of the first portion is greater than a light transmittance of the second portion, as the transmittance of the camera opening would correspond to the area of greater transmittance than areas which are not part of the display region nor of the camera opening area.
Re claim 6:  Chen discloses a protection layer under to polarization layer, as Chen discloses the polarizer may be on the layer 297 (para. 0129 and Fig. 22), which is a disclosure of a protection layer under the polarizer.
Re claim 7:  Chen discloses a protection film above the polarization layer including an opening within the transmission area, as Chen discloses layer 291 which is transmissive and may be glass (para. 0040, 0119-0122  and 0131 and Fig. 28), the camera 60 is under the opening, and the lens 62 is in the opening (Fig. 28 and para. 0040).
Re claim 8:  Chen discloses circuit layer 292 having a first hole in the transmission area (para. 0132-0133 and Fig. 28), layer 291 which is transmissive and may be glass (para. 0040, 0119-0122  and 0131 and Fig. 28), the camera 60 is under the opening, and the lens 62 is in the opening (Fig. 28 and para. 0040).
Re claim 22: Lee ‘272, in the same field of endeavor of polarizer for an OLED (Abstract and para. 0095), discloses bleaching a local area of a polarizer (para. 0008) in order to remove polarization from a desired area without forming a hole (para. 0009), by bleaching portions of the polarizer and then contacting the area with acid treatment (para. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the treatment disclosed by Lee ‘272 with the device and method  disclosed by Chen in view of Li and of Lee in order to obtain the benefit of removing  desired areas of a polarizer function without forming a hole as stated by Lee ‘272. 


Claim(s) 10  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2022/0238071 A1)(“Chen”) in view of Li et al (US 11, 163,205 B1)(“Li”) and of Lee et al (US 2018/0095584 A1)(“Lee”) and of  Fergason (US 4,181,756).
Chen discloses a method of manufacturing a display, as Chen discloses a display apparatus (para. 0010 and para. 0049 and Fig. 1) the method including
Forming a thin film encapsulation 2934 (para. 0123 and Fig. 22) on a  substrate 291 (para. 0121 and Fig. 22) including a main display area and a component area, the component area which is a display apparatus 20 including an auxiliary display area which is a second display area  and a transmission area, as Chen discloses the transmittance of the second region 240 is greater than that of the first (para. 0049), the second area being a camera opening, as Chen discloses providing a camera for the camera opening (para. 0049)
Main display elements in the main display area, the main display area being area 220 (para. 0049 and Fig. 1)
Auxiliary display elements in the component area, the area being the second area 240 as stated above (para. 0049 and Fig. 1)
and 
An optical functional layer on the thin film encapsulation and including a polarization layer , the polarization layer includes a first portion in the transmission area and a second portion in the main display area and the auxiliary display area, as Chen discloses polarizer 297 on the planarization layer 296 (para. 01290131 and Fig. 22).
               Chen is silent with respect to a thin film encapsulation layer on the main display elements and the auxiliary display elements and with respect to the photoresist layer and exposing the photoresist to light and developing solution and applying an acid.
                 Li, in the same field of endeavor of display module (Abstract) which includes a main display area AA for a display which may be an OLED (col. 11, lines 1-3) and Li also discloses  an auxiliary display area CC (Fig. 4 and col. 4, lines 53-64) and a polarizer (col. 11, lines 4-20), and Li also  discloses an encapsulation to prevent damage from moisture (col. 11, lines 35-57), 
                 Lee, in the same field of endeavor of organic light emitting display (Abstract) with encapsulation layers (para. 0034) which are formed by stacking inorganic and organic layers (para. 0034), discloses that the stacked encapsulation prevents permeation of exterior moisture and oxygen (para. 0033), for example the layers inorganic layer 142 and organic layer organic layer 144 (para. 0034-0036 and Fig. 3) and Lee also discloses patterning the structures by photolithography (para. 0066 and 0068), including the encapsulation (para. 0068 and para. 0092) and the protective layer (para. 0096).                                                                            
           With respect to photoresist and exposure and development of the photoresist, the steps of depositing photoresist and exposure and development of the photoresist are well known in the art and one of ordinary skill in the art would have carried out the steps in a lithographic method.
                    Fergason, in the same field of endeavor of selectively bleaching a polarizer (Abstract), discloses after bleaching the surface is rinsed in acidic solution (col. 2, lines 17-30).
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement and materials of the encapsulation layers as disclosed by Lee with the device disclosed by Chen in order to protect the main display and the auxiliary display areas as disclosed by Li in both the main display and the auxiliary display areas.
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied acid to the polarizer after the treatment with bleach in order to stop the reaction when desired.
             Re claim 11:  It is within the ordinary skill in the art to use alkaline material when developing photoresist , when for example positive acting resist compositions which undergo a photoacid promoted deprotection reaction of acid labile groups or in negative acting resist which undergo photoacid promoted crosslinking reaction.

                
Claim(s) 12, 13, 17, 18, 19, 20, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2022/0238071 A1)(“Chen”) in view of Li et al (US 11, 163,205 B1)(“Li”) and of Lee et al (US 2018/0095584 A1)(“Lee”) and of  Fergason (US 4,181,756).  as applied to claim 1 above, and further in view of Lee et al (US 2016/0299272 A1)(“Lee ‘272”).
Re claims 12,17, and 21 :  Chen in view of Li and of Lee and Fergason discloses the limitations of claim 11 as stated above.  Chen in view of Li and of Lee and Fergason is silent with respect to the first portion being bleached and the second being unbleached.
Lee ‘272, in the same field of endeavor of polarizer for an OLED (Abstract and para. 0095), discloses bleaching a local area of a polarizer (para. 0008) in order to remove polarization from a desired area without forming a hole (para. 0009), by bleaching portions of the polarizer and then contacting the area with acid treatment (para. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the treatment disclosed by Lee ‘272 with the device and method  disclosed by Chen in view of Li and of Lee and Fergason  in order to obtain the benefit of removing  desired areas of a polarizer function without forming a hole as stated by Lee ‘272. 
Re claim 13: Lee ‘272 discloses iodine  and the content in the first portion is less than that of the second portion (para. 0005), and the content in the portion of the polarizer which is desired to have lower transmittance can be chosen to have more iodine, and the portion which is desired to have higher transmittance can be chosen to have a lower amount of iodine (para. 0004-0005), the transmittance of the camera opening would correspond to the area of greater transmittance than areas which are not part of the display region nor of the camera opening area.
Re claim 14:  Lee ‘272 discloses boron (para 0038) as a crosslinking agent (para. 0038), which is a disclosure of a result-effective ingredient, and therefore it is within the ordinary skill in the art to optimize the relative amounts by optimization techniques known to one of ordinary skill in the art (MPEP 2144.05(II)).
Re claim 15:  Lee ‘272 discloses transmittance in the of the first portion is greater than a light transmittance of the second portion, as the transmittance of the camera opening would correspond to the area of greater transmittance than areas which are not part of the display region nor of the camera opening area.
                  Re claim 16:   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied acid to the polarizer after the treatment with bleach in order to stop the reaction when desired.
              Re claim 18:  Fergason discloses bleach, which is alkaline, as the agent for bleaching, and therefore teaches an alkaline solution.
               Re claim 19:   Lee ‘272 discloses iodine  and the content in the first portion is less than that of the second portion (para. 0005), and the content in the portion of the polarizer which is desired to have lower transmittance can be chosen to have more iodine, and the portion which is desired to have higher transmittance can be chosen to have a lower amount of iodine (para. 0004-0005), the transmittance of the camera opening would correspond to the area of greater transmittance than areas which are not part of the display region nor of the camera opening area.
Re claim 20:  Chen discloses that the polarizer can be reduced (para. 0131), which is a disclosure that the polarizer can have portions removed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895